Title: William Short to Thomas Jefferson, 4 July 1817
From: Short, William
To: Jefferson, Thomas


          
            
              Dear sir
              Philada
July 4. —17
            
            I have not hastened to reply to your letter of June 19. because I saw that your departure for Bedford would prevent your recieving it until your return; & the present will reach Monticello at your debotter.
            I am sorry that Mr H. should think any thing further, to be necessary for his safety; not, assuredly, that I am not willing to give him every satisfaction his caution can devise, but because this would require my attending in the Mayor’s office; of all places the most disagreeable, & in this hot season not without inconvenience. It is, as you know, the police office, as well as a court of record. And whenever it is open, it is crowded by all the miserable, filthy, & pestilent people that can be gathered together.   The instrument which Mr H. requires is mere surplusage; & as surplusage does not vitiate, I should without hesitation have executed it, but for the reason mentioned. If however he shall persist in wishing it, this inconvenience shall not prevent my complying. It cannot be however until my return to the City in the fall, as I am now leaving it for the summer. The Mayor’s office will then also be less objectionable.
            My reason for thinking this instrument not necessary to the security of Mr H. is, that it has not been judged necessary, in several cases of a similar kind in which I have been concerned in the State of N. York. When the mortgage which I held was paid off, the papers were returned & full satisfaction was indorsed on them; & that was all that was done. Mr H. has paid me in full, the papers are returned &, as well as I remember, with a similar indorsement. I hold no evidence of any claim against him, & he on the contrary, holds evidence of his debt having been paid off. On further reflexion therefore on the part of Mr H. I take for granted, he will be satisfied with things as they stand at present—but if perchance it be not so, I shall consider myself bound to comply with his wishes.
            I had heard through different chanels of the death of the worthy Abbé, & I regret it most sincerely. He is a loss to the useful arts. In his letters to me he claimed, & I think with reason, the merit of having suggested to sir H. Davy (by what he had effected many years ago & placed on record) the idea of his late valuable discovery as to safety lamps. His mind remained active & zealous to the last.
            I have very lately received a trunk of books which Mr Warden had forwarded to Ghent for me, during the negotiations there, & where it has remained lost for several years. In that collection were some from M. Rochon, of which a part were for you. I have put the trunk into Mr Vaughan’s hands, requested him to dispose of those for you as you might direct, & take the others for the use of the Philo. society.
            It will be a very happy event if the colony on the coast of Africa, which you mention, should succeed—It would aid towards civilizing & ameliorating the state, of that unhappy region. I had never heard of this project before—it is difficult to be sanguine in such matters, where the French are the authors.
            I fear we shall not be more successful as to our projected Colony of free blacks. Those that are not yet free their masters will prevent from going, & those that are free will not consent to go. And if this were not so, the expense of a new establishment would not be hazarded by Congress. Why could not some arrangement be made with the Government of Haiti for incorporating these people into that political family of free people of color?
            A man who has been situated as Quinette in these late years, must have of course much interesting information to communicate, & I do not doubt proved a very agreeable inmate. One of his compeers, Fouché, has published I observed a work on the subject of these times, that is said to be highly interesting. It is so difficult to establish an early & rapid communication as to new works from France direct, that we must be probably be content in the first instance, to read the English translation, & to this I feel always a great repugnance.
            
            The critique on Franklin’s works, on political grounds, I had not heard of, but I think it probable it will be with much severity & asperity—Almost all the most able & piquant reviewers who write at present, are of the ultra cast.
            I shall be very glad to learn that you have drawn the University to your neighborhood. It is unquestionably the most eligible situation in the State. I have always retained a great partiality for that quarter from the purity & elasticity of the air, & the pleasurable sensations which it excited in me, when first I breathed it, in ascending from the flat & low part of the country. To this moment I have a perfect recollection of the impression which the first view of a mountain made on me in approaching Monticello from Elk island. A place of education should always be in a mountainous region in my opinion. I think it will have a tendency to elevate the young ideas as they start. Correa says if ever there be an epic poem composed in the U.S. it will be in Virginia—& I say, if it should be so, it will be by some man who has been educated in or near the mountainous region.
            The papers told us some time ago that you & Monroe were occupied in selecting a site near Charlottesville for a college. I did not know at that time, the nature or origin of this business.
            Monroe seems to have now his hands full of other matters. His voyage Royale Royal (this was the denomination he gave to the visit which Gl Washington made to the southward soon after being made President, when he spoke to me of it in France) is producing a favorable effect as to himself & is doing away the virulence of party spirit. His kind & unassuming demeanor, with those who make the first advances to him—And so prone are men, even the fullest blooded Republicans, to idolatry, that he will meet with crowds every where not only disposed to make the first advances, but to worship if he pleases, as long as he shall present himself clothed with the purple. It will be at Boston, I do not doubt, where the greatest demonstrations will be made.   I am pleased with the cordial manner in which he has been recieved every where—first because I am glad to see a base party spirit subsiding, & secondly because I have great good will towards Monroe.   I did not see him here; & I was sorry for it. When I went to wait on him at his lodgings he was out; & I left my card. I did not return again parcequ’il ne m’a rien fait dire, & because I knew I should only find myself in a vulgar herd of idolaters; for which I feel now less disposition than I ever did.
            The long experience of public affairs which Monroe has had, must have matured his judgment—his heart was always good—he begins his administration under most favorable auspices, & I hope therefore that both his country & himself will derive advantage & satisfaction from his Presidency—
            
              With best wishes for your health & happiness I remain my dear sir ever & faithfully yours
              W: short
            
          
          
            I succeeded in procuring at Dallas’s sale, a copy of your Notes on Virginia—It was the Philad. edition of 1801.—published by Rawle—I also found there a copy of the Debates of the Virginia Convention—   Among some books wch I have lately recd from France I find a work by Barbé Marbois, wch is entitled Complot d’Arnold.   It is highly flattering to the American character & seems to be made a vehicle for giving some lessons to his countrymen at the present day.
          
        